DETAILED ACTION
This office action is in response to Applicant’s communication of January 15, 2021.  The Information Disclosure Statement with a filing date of August 22, 2019, has been acknowledged.  Applicant's amendments filed on January 15, 2021, have been entered.

Priority:  08/22/2019
Status of Claims:  Claims 1 – 5, 7, 8, 11 – 17, 19, 21, 22 and 26 – 28 are pending.  Claims 1, 7, 8, 13 – 15, 19 and 21 have been AMENDED.  Claims 23 – 25 have been CANCELLED, with Claims 6, 9, 10, 18 and 20 having been previously CANCELLED.  Claims 26 – 28 are presented as NEW.   
Status of Office Action:  Notice of Allowance 

Response to Amendments To The Claims
Applicant’s arguments with respect to the amendments to the claims have been fully considered.

Claim Rejections - 35 USC § 101
In view of Applicant’s arguments regarding the pending claims, the previous rejection of the subject claims under 35 U.S.C. 101 in the prior Office Action, is hereby withdrawn.   

Reasons for Allowance
Claims 1 – 5, 7, 8, 11 – 17, 19, 21, 22 and 26 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant application is directed towards managing an electronic account associated with a piggy bank.  More specifically, the Applicants claim a method, system and product relative to: assigning by a device an identifier to a piggy bank associated with a first user, wherein the piggy bank is provided with a security mechanism to detect tampering with the piggy bank, associating the identifier with a first transaction account associated with the first user, a second transaction account associated with a second user, wherein the first transaction account is a sub-account of the second transaction account, receiving by the device and from one or more sensors associated with the piggy bank first information indicating a value of money deposited into the piggy bank, updating the first transaction account based on the first information indicating the value of the money, generate an updated balance for the first transaction account, providing by the device and to the piggy bank or a user device associated with the piggy bank second information indicating the updated balance for the first transaction account, receiving third information indicating a measurement associated with the piggy bank wherein the measurement includes a quantity of money provided in the piggy bank, wherein the third information is received from one or more of a financial kiosk, a first financial institution associated with the first transaction account and the second transaction account, a second financial institution not associated with the first transaction account and the second transaction account, a courier delivery service, a postal service, or an ecommerce service; verifying the updated balance for the first transaction account based on comparing the measurement associated with the piggy bank and the value of the money associated with the first information wherein the updated balance for the first transaction account is adjusted based on a difference between the measurement associated with the piggy bank and the value of the money associated with the first information, and causing based on verifying the updated balance, the updated balance for the first transaction account to be associated with a third transaction account.

The closest prior art of record O’Kane, U.S. 2019/0082804 generally identifies a device and account identifier of a piggy bank associated with a first user, a transaction account associated with a first user, a transaction account associated with a second user, a first transaction account (i.e., child account) being a sub-account of a parent account, a server receipt of money deposited into the piggy bank, updating of a balance based on a value of money to the transaction account, providing an updated balance to the piggy bank, a server receipt of a measurement associated with the piggy bank, a server verifying and providing an updated balance to the piggy bank, along with verifying and providing an updated balance to a third account, such as a transaction card; Chatterjee et al., U.S. 8,577,803 generally identifies a merchant server device, determination of sufficient/insufficient funds in an associated account, setting options for use, a default payment method, and a split transaction with a portion of charges applied to different accounts; Donaho et al., U.S. 9,058,626 generally identifies a sealed  and locked container to accommodate cash and coins, tracking of the container, network communications, and a business interface among various locations and financial institutions; and Yahn et al., U.S. 9,799,014 generally identifies a mobile commerce platform, mobile commerce account, and communications relative to coins and cash among a consumer-operated kiosk, mobile device and plurality of transaction accounts.   
Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1 that include:
assigning, by a device, an identifier to a piggy bank associated with a first user,  wherein the piggy bank is provided with a security mechanism to detect tampering with the piggy bank;
associating, by the device, the identifier with a first transaction account associated with the first user, and a second transaction account associated with a second user, wherein the first transaction account is a sub-account of the second transaction account,
receiving, by the device and from one or more sensors associated with the piggy bank, first information indicating a value of money deposited into the piggy bank,
updating, by the device, the first transaction account, based on the first information indicating the value of the money, to generate an updated balance for the first transaction account,
providing, by the device and to the piggy bank or a user device associated with the piggy bank, second information indicating the updated balance for the first transaction account,
receiving, by the device, third information indicating a measurement associated with the piggy bank, wherein the measurement includes a quantity of money provided in the piggy bank, and wherein the third information is received from one or more of a financial kiosk, a first financial institution associated with the first transaction account and the second transaction account, a second financial institution not associated with the first transaction account and the second transaction account, a courier delivery service, a postal service, or an ecommerce service,
verifying, by the device, the updated balance for the first transaction account based on comparing the measurement associated with the piggy bank and the value of the money associated with the first information, wherein the updated balance for the first transaction account is adjusted based on a difference between the measurement associated with the piggy bank and the value of the money associated with the first information, and
causing, by the device and based on verifying the updated balance, the updated balance for the first transaction account to be associated with a third transaction account.

Additionally, the presented limitations of independent system Claim 8 and independent product Claim 15 identify similar features as outlined in independent method Claim 1.

The claims present sufficient detail in an ordered combination, not designed to monopolize the exception.  For these reasons, independent Claims 1, 8 and 15 are deemed to be allowable over the prior art of record, and claims 2 – 5, 7, 11 – 14, 16, 17, 19, 21, 22 and 26 – 28 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        February 4, 2021